     Case: 1:21-cv-00576-TSB Doc #: 3 Filed: 09/07/21 Page: 1 of 4 PAGEID #: 292




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

BECKERICH, CHRISTY                                            CASE NO. 1:21-CV-00576 (TSB)
INDIVIDUALLY AND AS
CLASS REPRESENTATIVE, et al                                   HON. TIMOTHY S. BLACK

                       Plaintiffs,

v.                                                            PLAINTIFFS’ MOTION FOR
                                                              RESTRAINING ORDER
SAINT ELIZABETH MEDICAL                                       AND/OR PRELIMINARY
CENTER, INC., et al                                           INJUNCTION

                       Defendants.



       Pursuant to Fed. R. Civ. P. 65, and for the reasons enumerated in the Verified Complaint

including Exhibits (which include a sworn Affidavit), and Affidavits attached and more to

follow, Plaintiffs and all members of the proposed class move this Court for a preliminary

injunction enjoining Defendants from forcing, ordering, and/or requiring Plaintiffs to be

vaccinated by October 1, 2021, and from terminating them from employment, threatening

directly or indirectly in any way to terminate, or in ANY way take adverse action against any

Movant and/or Plaintiffs and any member of the proposed class of this class action based upon

the vaccine mandate, including requiring said Plaintiffs to disclose whether or not they have been

vaccinated or taking any action against them in reliance on any information contained in

Plaintiffs’ medical records. In addition enjoying Defendants from indiscriminate Covid testing.

       Unless defendants are enjoined by order of this court, Plaintiffs will suffer immediate and

irreparable injury, loss, and damage as already alleged in this motion and as more fully described

and set forth in the Verified Complaint and its Exhibits filed in this action. The Plaintiffs face the




                                                  1
    Case: 1:21-cv-00576-TSB Doc #: 3 Filed: 09/07/21 Page: 2 of 4 PAGEID #: 293




immediate loss of more than their jobs. They face the immediate and irreparable damage and loss

to their careers, reputations, privacy, health and financial losses.

        The reasons for this Motion are detailed in the Verified Complaint and Exhibits and

Plaintiffs reply upon same.

        Courts must balance four facts of when considering whether to grant a preliminary

injunction. In evaluating a request for a preliminary injunction, a district court must consider: (1)

the plaintiff’s likelihood of success on the merits; (2) whether the plaintiff will suffer irreparable

injury without a preliminary injunction; (3) whether issuance of a preliminary injunction would

cause substantial harm to others; and (4) whether the public interest would be served by issuance

of a preliminary injunction. McNeilly v. Land 684 F.3d 611, 615 (6th Cir. 2012) (quoting In re

Eagle-Picker Indus., Inc., 963 F.2d 855, 858 (6th Cir. 1992)).

        The four considerations applicable to preliminary injunctions are factors to be balanced

and not prerequisites that must be satisfied.” In re Eagle-Picker Indus., Inc., 963 F.2d at 859.

These factors simply guide the discretion of the court; they are not meant to be rigid and

unbending requirements. Northeast Ohio Coalition for the Homeless v. Husted, 696 F.3d 580

(6th Cir. 2012).

        When requesting the preliminary injunction, the movant need not prove the entire case.

“[I]t is ordinarily sufficient if the plaintiff has raised questions going to the merits so serious,

substantial, difficult and doubtful as to make them a fair ground for litigation and thus for more

deliberate investigation.” Id. (quoting Six Clinic Holding Corp., II v. Cafcomp Sys., Inc., 119

F.3d 393, 402 (6th Cir. 1997) (Citation omitted)). As discussed below, these factors weigh in

favor of raining a preliminary injunction here.




                                                   2
    Case: 1:21-cv-00576-TSB Doc #: 3 Filed: 09/07/21 Page: 3 of 4 PAGEID #: 294




       Lastly, when Plaintiffs have shown a substantial likelihood of success on the merits, as

has been demonstrated here, “no substantial harm to others can be said to inhere in its

enjoinment.” Déjà vu of Nashville v. Metro Gov’t of Nashville, 274 F.3d 377, 400 (6th Cir.

2001) (citing Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir.1998)).

       Constitutional violations are routinely recognized as triggering irreparable harm unless

they are promptly remedied. See e.g.., Elrod v. Burns, 429 U.S. 347, 373 (1976) (loss of

constitutional “freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury”). In fact, “when an alleged deprivation of a constitutional right is involved,

most courts hold that no further showing of irreparable injury is necessary.” Obergefell v.

Kasich, 2013 WL 3814262, at *6 (S.D. Ohio 2013); 11A Federal Practice and Procedure Civ.

§2948.1 (3d ed. & Supp.).

       For reasons discussed above, this Court should enter an order granting Plaintiffs’ Motion

for Preliminary Injunction to enjoin Defendants as requested.

                                                              Respectfully submitted,



                                                              /s/ Glenn D. Feagan_______
                                                              Glenn D. Feagan (#0041520)
                                                              Deters Law
                                                              5247 Madison Pike
                                                              Independence, Kentucky 41051
                                                              859-363-1900
                                                              gfeagan@feaganlaw.com


                                CERTIFICATE OF SERVICE
       Pursuant to Fed. R. Civ. P. 5(d) and other applicable law, I certify that on this 7th day of
September 2021, I electronically filed the foregoing with the Clerk of Court using the CM/ECF
system, which will automatically send email notification of such filing to all counsel of record
who are deemed to have consented to electronic service.



                                                  3
Case: 1:21-cv-00576-TSB Doc #: 3 Filed: 09/07/21 Page: 4 of 4 PAGEID #: 295




                                               /s/ Glenn D. Feagan_______
                                               Glenn D. Feagan (#0041520)




                                     4
